DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 has been entered.

 Response to Amendment
	Applicant’s amendment to the claims filed April 8, 2021 has been entered.  Claims 1-10, 12 and 13 have been amended.  Claim 11 has been canceled.  Claims 1-10, 12 and 13 are pending and under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel et al. (US 2006/0158456) in view of any one of Dikovsky et al. (US 8,470,231), Endoh (US 2018/0257270), Ely et al. (WO 2017/122211) or Napadensky (US 6,569,373).
Regarding claims 1 and 2, Zinniel et al. teach a system comprising (Abstract; Figures 1-5) a material deposition nozzle/jetting head (26) configured to/capable of depositing a first material to form a first and second pattern layer (36) such as to form a space or capable of forming a space with a cross section that varies along the first and second pattern layer (Figures 4 and 5; paragraphs [0005], [0010], [0025]-[0031] – first material deposited by jetting); a second material deposition nozzle/extrusion head (30) configured to/capable of depositing in a space between the first and second pattern layer a second material to form a complex shaped 3D object identical in shape to the space between the first and second pattern layers (Abstract; Figures 4 and 5; paragraphs [0004], [0011], [0034], [0035]), wherein the second material deposition nozzle deposits or is a capable of depositing the second material following hardening of the first and second pattern layer (Figure 4 (66a) and (66b); [0049]-[0057]).
Zinniel et al. teach the jetted support/first material can be an ultraviolet-curable material (paragraph [0060]) and further teach that jetted material can be solidified/hardened/cured by exposing the material to ultraviolet radiation (paragraph [0005]).  In a first interpretation, this is understood to teach providing and utilizing a source of ultraviolet radiation for cure the jetted support material when an ultraviolet curable material is utilized. As such, in this first interpretation, Zinniel et al. is understood teach at least one source of curing radiation.  In a second interpretation, Zinniel et al. do not exemplify a source of curing radiation.  However, when paragraphs [0005] and [0060] are taken together, one having ordinary skill in the art would 
Further, it is noted that the claims are system claims not method claims.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As set forth in MPEP 2114, “apparatus claims cover what a device is, not what a device does”.  Further, “[f]unctional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.”  
The system of claim 1 recites that the first material composition is “based on hydrophilic monomers combined with hydrophilic or hydrophobic cross linkers”.  The limitation is understood to be a positive limitation in the claims.  In other words, the scope of the claims requires the presence of the claimed first material composition. This interpretation is supported by the plain language of the claim and the prosecution history related to this issue.  Zinniel et al. do not teach the claimed first material composition is based on hydrophilic monomers combined with hydrophilic or hydrophobic cross linkers.
However, Dikovsky et al. teach an analogous system for producing self-destructible temporary structures (e.g. molds) wherein the structures are produced from hydrogels, polyethylene glycol, polyacrylic acids, polysaccharides (col. 2, lines 25-64; hydrophilic monomers) and photoinitiators/crosslinkers for curing, such as Irgacure 2959 (hydrophilic or hydrophobic crosslinkers; col. 8, line 26-col. 9, line 54; note: a material is reasonably considered to be either one of hydrophilic or hydrophobic under a reasonable interpretation. Further, Irgacure 2959 has such properties).  These materials are broken down by cleaving the chemical bonds (col. 5, lines 53-62) and contain hydrophilic and hydrophobic domains such that the 
Also, Endoh (Abstract; paragraphs [0008]-[0012], [0056], [0066], [0069]-[0072] and [0112]-[0121]) teaches an analogous system wherein mold materials are based on hydrophilic monomers, including crosslinkers. 
Further, Ely et al. teach analogous curable formulations for use in analogous systerms that are breakable upon immersion in water that are based upon hydrophilic monomers combined with hydrophilic or hydrophobic crosslinkers (Abstract; pages 5-8, page 9, lines 15-24; page 12, lines 24-page 14, lines 23; page 16, lines 21-page 18, line 4; page 19, line 18-page 22, line 17; page 25, lines 3-24; page 25, line 29-page 30, line 32; page 31, line 6-page 35, line 12; page 36, lines 17-page 37, line 27).  
Further still, Napadensky teaches a composition for use as a support/release material in the manufacture of 3D objects based upon hydrophilic monomers combined with hydrophilic or hydrophobic crosslinkers (Abstract; col. 2, lines 62-67; col. 3, lines 1-5; col. 3, lines 23-27; col. 4, lines 20-23; col. 4, lines 60-65; col. 5, lines 46-56; col. 11, lines 18-col. 12, line 8). 
 Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Zinniel et al. with any one of Dikovsky et al., Endoh, Ely et al, or Napadensky and to have employed the materials of any one of the secondary references as the first material/mold material/support material of Zinniel et al., for the purpose, as suggested by the references, of employing a temporary structure/mold/support layer that effectively and simply demolds a produced object without damaging the material (Dikovsky et al: col. 1, lines 49-col. 2, line 14; Endoh – paragraphs [0112]-[0121]; Napadensky – col. 2, lines 21-40; Ely et al. page 12, lines 24-page 14, lines 23 ) and/or that does not require a long period of time to break down (Dikovsky et al.: col. 1, lines 49-col. 2, line 14; Ely et al. page 12, lines 24-page 14, lines 23).

As to claims 4-6, Zinniel et al. teach a processor configured as claimed to control nozzle movement, deposition rate, amount of material deposited, and displacement speeds (paragraphs [0007]-[0009], [0030], [0035]-[0039], [0044], [0047] and [0065]).
As to claim 7, Zinniel et al. teach a table/platform (34) as claimed (Figures 1, 2 and 4).
As to claim 9, the source of heat in Zinniel et al. is understood to be a heater capable of heating the table as claimed (paragraphs [0040]-[0043]).
As to claim 12, Zinniel et al. disclose extrusion head (30), which is a number of nozzles (i.e. one nozzle) and this is capable of depositing materials as claimed (paragraphs [0034].  Further, duplicating the number of extrusion heads/nozzles in order to expand capacity or increase the ability to deposit additional build materials is a routine expedient in the art. Also see MPEP 2144.04 VI B.  The mere duplication of parts is prima facie obvious absent a showing of new and unexpected results. 

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel et al. (US 2006/0158456) in view of any one of Dikovsky et al. (US 8,470,231), Endoh (US 2018/0257270), Ely et al. (WO 2017/122211) or Napadensky (US 6,569,373), as applied to claims 1-7, 9, and 12 above, and further in view of Lisitsin et al. (US 9,216,543).
As to claims 8 and 13, Zinniel et al. teach the apparatus set forth above.  Zinniel et al. teach the jetting heads, extrusion head and the table move independently, but do not teach the table or the nozzles each move in at least three dimensions.  However, Lisitsin et al. teach an analogous apparatus wherein the table and/or the nozzles move in at least three dimensions, including X, Y, Z directions (col. 7, lines 1-20).
.   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zinniel et al. (US 2006/0158456) in view of any one of Dikovsky et al. (US 8,470,231), Endoh (US 2018/0257270), Ely et al. (WO 2017/122211) or Napadensky (US 6,569,373), as applied to claims 1-7, 9, and 12 above, and further in view of either one of Palmer et al. (US 2017/0024925) or Reese et al. (US 2016/0176118). Note: this is an alternative rejection of claim 9.
As to claim 9, Zinniel et al. teach the apparatus set forth above.  In an alternative interpretation, Zinniel et al. do not explicitly recite the inclusion of an additional heater to heat the table/platform.  However, each of Palmer et al. (paragraph [0018]) and Reese et al. (paragraphs [0015], [0019] and [0020]) teach analogous apparatuses wherein an additional heater is utilized to heat the table/platform.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Zinniel et al. and either one of the secondary references and to have utilized an additional heater to heat the table of Zinniel et al., as suggested by either one of the secondary references, for the purposes, as suggested by the references, of controlling the temperature of the material on the table/platform during the building process.  

10 is rejected under 35 U.S.C. 103 as being unpatentable over Zinniel et al. (US 2006/0158456) in view of any one of Dikovsky et al. (US 8,470,231), Endoh (US 2018/0257270), Ely et al. (WO 2017/122211) or Napadensky (US 6,569,373), as applied to claims 1-7, 9, and 12 above, and further in view of Roberts, IV et al. (US 9,364,995).
As to claim 10, Zinniel et al. teach the apparatus set forth above.  Zinniel et al. do not teach rotating the table or radial movement of the nozzles.  However, Roberts, IV et al. teach an analogous apparatus wherein the table/platform rotates and the nozzles move radially (Abstract; Figures 1-3B; col. 2, line 57-col. 4, line 46).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Zinniel et al. and Roberts, IV et al. and to have utilized a rotating table and radially moving nozzles in the apparatus of Zinniel et al., as suggested by Roberts IV et al., for the purposes, as suggested Roberts, IV et al., of improving the capabilities of the building process (col. 1, line 60-col. 2, line 49).

Response to Arguments
	Applicant’s arguments filed April 8, 2021 have been fully considered.  The amendment to the claims makes clear that the recited first material composition is a positive limitation in the claims. As such, the rejection of the claims based solely upon the Zinniel et al. reference has been overcome.  However, as set forth above, new grounds of rejection have been made based 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses analogous materials utilized in additive manufacturing systems that are based upon hydrophilic monomers and crosslinkers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742